Exhibit 10.6

Amendment No. 1 to Store License Agreement (Outlet)
Dated: December 9th, 2013
This Amendment No. 1 (“Amendment”), to that certain Store Licensing Agreement
(the “Agreement”) between SEARS ROEBUCK AND CO., a New York corporation
(“Sears”), and SEARS OUTLET STORES, L.L.C., a Delaware limited liability
company, is made by the parties thereto and is retroactive to October 6, 2013
(the “Amendment Date”). Capitalized terms used but not otherwise defined herein
have the meanings ascribed to such terms in the Agreement.
Whereas, the parties have determined that it is in both parties interest to
amend the Agreement.
NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and other good and valuable consideration contained herein, the parties agree as
follows:


1.
Amendments. The Agreement shall be modified as of the Amendment Dates set forth
below:



a.Section E in the recitals of the Agreement is replaced with the following:


“E.    Outlet Stores desires to obtain, in addition to the licenses already
granted to it under the Agreement, a license to authorize Dealers and
Franchisees (as defined below) to operate stores offering certain consumer
products in the Territory under the Store Names and to use the Store Names in
connection with the operation of such stores, and Sears desires to grant to
Outlet Stores such license, subject to the terms of this Agreement, as amended
herein.”


b.Section 1.2 of the Agreement is replaced with the following:


“1.2    Grant of License in the Store Names. Subject to all the terms and
conditions of this Agreement, Sears hereby grants to Outlet Stores, for and
during the Term, an exclusive, royalty-free, fully paid up, non-transferable and
terminable right and license to operate, and authorize Dealers and Franchisees
to operate, retail stores and stores-within-a-store using the Store Names at
locations in the Territory (the “Stores”) through which all Outlet Products and
the related services offered by, or with authorization from, Outlet Stores as of
the Effective Date (the “Services”) will be offered and sold. Sears also grants
to Outlet Stores an exclusive, royalty-free, fully paid up, non-transferable and
terminable right and license to use the Store Names to promote the Outlet
Products and Services by all Digital Methods. Sears grants Outlet Stores the
right to use the Store Names to sell the Seller-Branded Products (as defined in
the Merchandising Agreement) by all Seller Digital Methods. Subject

1



--------------------------------------------------------------------------------






to the next sentence, Sears may terminate Outlet Stores’ rights in this Section
1.2 to sell by Seller Digital Methods upon 24-months’ prior written notice. Upon
termination in accordance with the preceding sentence of Outlet Stores’ rights
to sell by Seller Digital Methods, Sears will grant Outlet Stores a license to
allow Outlet Stores to (a) market all Seller-Branded Products by all
then-current and future means, methods, and channels outside of the Territory if
such marketing would not violate any Existing Contractual Obligation in effect
immediately prior to the date of such license, and (b) sell all Seller-Branded
Products by all Digital Methods in the Territory and all Seller-Branded Product
outside of the Territory if the sale would not violate any Existing Contractual
Obligation in effect immediately prior to the date of such license. The license
described in the preceding sentence will include terms that are usual and
customary for licenses of this type for comparable circumstances and a duration
that is the same as the remaining duration of the last of the License Agreements
to terminate in accordance with its terms. “Dealer” means an unrelated
third-party owner authorized to operate a Store. “License Agreements” means the
following, each dated August 8, 2012: the Store License Agreement between Sears
Authorized Hometown Stores, LLC and Sears; the Store License Agreement between
Sears Home Appliance Showrooms, LLC and Sears; and the Trademark License
Agreement between SHO and Sears (the “Trademark License Agreement”). “Digital
Methods,” “Existing Contractual Obligation,” “Franchisee,” “Outlet Products,”
“Seller-Branded Products,” and “Seller Digital Methods” each is defined in the
Merchandising Agreement.”


c.Section 1.3 of the Agreement is replaced with the following:


“1.3    Grant of License in the Additional Sears Marks. Subject to all the terms
and conditions of this Agreement, Sears hereby grants to Outlet Stores, for and
during the Term, a non-exclusive, royalty-free, fully paid up, non-transferable
and terminable right and license to use, and authorize Dealers and Franchisees
to use, the Additional Sears Marks solely within the Territory in connection
with the marketing, offering and performance of Services provided under the
Additional Sears Marks.”


d.Section 1.5 of the Agreement is replaced with the following:


“1.5
Further Sublicense. Outlet Stores has the right to sublicense the SEARS Service
Mark, the Store Names and the Additional Sears Marks to Dealers and Franchisees
for the operation of Stores. For each Sears Outlet Store (as defined Section 20
of the Merchandising Agreement) receiving a sublicense, Outlet Stores and the
Dealer or Franchisee for


2



--------------------------------------------------------------------------------






such Outlet Store shall enter into an Outlet Authorizing Agreement. Outlet
Stores shall not enter into an Outlet Authorizing Agreement with a Sears
Competitor or a Sears Competitor Affiliate (as defined in Section 10.3 below).
Outlet Stores shall not enter into an Outlet Authorizing Agreement deviating in
pertinent part from the form Authorizing Agreements of SAHS (as defined below)
existing as of the Effective Date if such deviation would reasonably be expected
to have a material adverse effect on the business, prospects, finances or
reputation of Sears or the goodwill of the Marks. “Authorizing Agreement” is
defined in the August 8, 2012 Store License Agreement between Sears and Sears
Authorized Hometown Stores, LLC (“SAHS”). “Outlet Authorizing Agreement” means
an agreement authorizing a Dealer or Franchisee to operate a Sears Outlet
Store.”


e.Section 2.1 of the Agreement is replaced with the following:


“2.1    Site Selection. Outlet Stores shall be responsible for the selection of
suitable sites for the Stores. Outlet Stores acknowledges that it is bound by
the terms and conditions of Section 9(b) of the Merchandising Agreement.”


f.Section 2.2 of the Agreement is amended by inserting at the end:


“Sears may require Outlet Stores to terminate for cause any Dealer or Franchisee
that (a) has taken any action that causes Outlet Stores to be in non-compliance
with a material term of this Agreement, or (b) fails to maintain the high
quality and reputation of the Marks, in each case described in clauses (a) and
(b) after Outlet Stores has received written notice from Sears, and, after a
reasonable opportunity to cause the Dealer or Franchisee to cure, the
non-compliance or failure to maintain continues.”


g.Section 3.1a of the Agreement is replaced with the following:


“a.    Use of Store Name. Outlet Stores shall operate, and authorize Dealers and
Franchisees to operate, the Stores only under the Store Name written in styles
and typefaces and accompanied by logos and symbols only as specifically
authorized by Sears in writing. Sears hereby approves the logos used by Outlet
Stores as of the Effective Date. Outlet Stores shall use the full Store Name on
all stationery, business cards, signage, sales receipts, vehicles for Store use,
Store fronts, advertising and correspondence with or to customers and potential
customers of the Store unless otherwise authorized by Sears in writing. Outlet
Stores may use any of the Store Names (but not the SEARS Service Mark alone) as
Outlet Stores’ company name or

3



--------------------------------------------------------------------------------






fictitious business name on checks, check blanks and bank accounts used solely
for the operation of the Stores. Notwithstanding the foregoing, Outlet Stores
may use the SEARS Service Mark alone (i.e., not as part of a Store Name) as an
abbreviated version of the Store Name only on the primary signage-outside the
Store and the inventory of in-store signage and point of purchase material in
the possession of Outlet Stores, Dealers or Franchisees on the Effective Date,
provided, however, that Outlet Stores shall post, and shall require Dealers and
Franchisees to post, signs as required by Section 3.1(b) below.”


h.Section 3.1b of the Agreement is replaced with the following:


“b.    Additional Statement. All printed material bearing the Store Name and all
printed advertising of the Stores or the Website shall also expressly state in
the appropriate language: “Sears Outlet Stores are independently owned and
operated under license from Sears, Roebuck and Co.” and “The SEARS mark is a
service mark of Sears Brands, LLC.” In addition, Outlet Stores shall post, and
shall require authorized Dealers and Franchisees to post, a clear and
conspicuous sign on the front of every Store stating in the appropriate
language: “Sears Outlet Stores. Independently owned and operated by «DBA» [Store
owner’s name or legal entity under which owner is doing business]”.”


i.Section 3.2 of the Agreement is replaced with the following:


“3.2    Operating Standards.     Outlet Stores shall comply, and ensure that
Dealers and Franchisees comply, with all commercially reasonable written
operating policies and procedures provided by Sears or Sears Brands from time to
time upon 60-days’ advance written notice to Outlet Stores (the “Operating
Standards”). Outlet Stores acknowledges that any Operating Standards documents
provided to Outlet Stores are to be used solely by Outlet Stores, Dealers and
Franchisees in performing the obligations under this Agreement.”


j.Section 4.1 of the Agreement is replaced with the following:


“4.1    Ownership. Except as otherwise expressly provided in this Agreement,
Sears Brands reserves all rights in and to: (a) the Store Name, (b) the SEARS
Service Mark, (c) the Additional Sears Marks and (d) the Domain Names. The Store
Name, SEARS Service Mark, Additional Sears Marks and the Domain Names are
referred to collectively in this Agreement as the “Marks.” Outlet Stores
acknowledges that the goodwill associated with the Marks has inherent value. Any
and all use of any Marks inures to the benefit of Sears Brands, and this
Agreement does not confer on Outlet Stores any

4



--------------------------------------------------------------------------------






goodwill or ownership interests in any Marks. Outlet Stores shall have no rights
in any of the Marks other than the limited right to use, and authorize Dealers
and Franchisees to use, the Marks solely to market and sell the Outlet Products
and Services in the Stores and through the Digital Methods in accordance with
the terms of this Agreement.”


k.Section 4.3a of the Agreement is replaced with the following:


“a.    Quality Control Obligation. Outlet Stores acknowledges that the
reputation of Sears is based on the sale of high quality products and services
offered under the Marks. Outlet Stores shall only use the Marks in connection
with high-quality Outlet Products and Services. The Products (as defined in the
Merchandising Agreement) shall be deemed to meet the standards prescribed in the
preceding sentence. Outlet Stores shall cooperate and comply in good faith with
all commercially reasonable quality control measures undertaken by or at the
request of Sears in order to preserve or protect the integrity of the Marks.
Sears recognizes that Outlet Stores has used the Marks for many years in
connection with the operation of the Stores and the Websites and during that
period has used the Marks in connection with Outlet Products and Services found
to be of acceptable quality. Outlet Stores shall maintain throughout the Term,
an effective system for evaluating, monitoring and ensuring continuing quality
of the Outlet Products and Services and for evaluating and monitoring the
Dealers and Franchisees.”


l.Section 4.3b of the Agreement is replaced with the following:


“b.    Notice of Non-Compliance. If Sears determines that Outlet Stores is not
in compliance with this Section 4.3, Sears may notify Outlet Stores of such
non-compliance (“Notice of Non-Compliance”). A Notice of Non-Compliance from
Sears shall be in writing and shall set forth with sufficient particularity a
description of the nature of the non-compliance and any requested action for
curing such non-compliance. Additionally, Outlet Stores shall promptly notify
Sears of any non-compliance on the part of Outlet Stores or any of its Dealers
or Franchisees. Upon Outlet Stores’ receipt of a Notice of Non-Compliance, or
Sears’ receipt of a voluntary notice of non-compliance, Outlet Stores shall
promptly correct the issues identified in such notice (“Quality Issues”), by
enacting the cure mechanisms contained in Sections 4.3b.(i) through 4.3b.(iv).”


m.Section 5.1b of the Agreement is replaced with the following:



5



--------------------------------------------------------------------------------






“b. any other act or omission of Outlet Stores, its Affiliates, Dealers,
Franchisees and the Personnel of each of them in connection with performance
under this Agreement, including, but not limited to the advertising, storage,
shipment, transport, delivery, installation, adaptation, conversion, warranty,
repair or servicing of any Outlet Product;”


n.Section 5.1c of the Agreement is replaced with the following:


“c.    any violation by Outlet Stores (or its Affiliates, Dealers and
Franchisees, or the Personnel of each of them) of any Anti-Corruption Law;”


o.Section 6.1 of the Agreement is replaced with the following:


“6.1    Records. Outlet Stores shall maintain and preserve, at Outlet Stores’
sole expense, full, complete and accurate books, records and accounts for a
period of two (2) years after the date of their preparation or such longer
period as may be required by the Operating Standards or any applicable law in
the Territory. Such records may be compiled on computer discs and shall include
but are not necessarily limited to: copies of all Authorizing Agreements, Dealer
and Franchisee lists, employee records, sales, invoices, cash receipts, service
records, purchase records, accounts payable, cash disbursement records,
inventory records, general ledgers, itemized bank deposit slips and bank
statements, corporate records (include minute books), copies of sales tax
returns and copies of Outlet Stores’ income tax returns, records relating to
Anti-Corruption Law compliance.”


p.Section 12.1a of the Agreement is replaced with the following:


“a.    Non-disclosure of Confidential Information.     Each party shall (i) use
its best efforts to protect the confidential nature of Confidential Information
disclosed to it, including notifying its Affiliates, subsidiaries, sublicensees,
distributors or anyone else with whom a party works to achieve the purposes of
this Agreement of the confidential nature of such Confidential Information, (ii)
prior to receiving any such Confidential Information, use its best efforts to
have the Dealers, Franchisees or anyone else with whom a party works to achieve
the purposes of this Agreement sign a confidentiality agreement containing
restrictions on the use and disclosure of such Confidential Information no less
restrictive than those contained herein, (iii) except as provided in this
Agreement or as required by law or court order, not disclose to third parties or
copy any Confidential Information or allow any third party access to such
Confidential

6



--------------------------------------------------------------------------------






Information without first obtaining the disclosing party’s written consent, and
(iv) not use, or permit others to use, any Confidential information disclosed to
it except for the purposes set forth herein.


Outlet Stores shall not, without the prior written permission of Sears, which
permission shall be given, if at all, in Sears’ sole discretion (i) directly or
indirectly utilize Confidential Information in its own business, (ii)
manufacture and/or sell any product that is based in whole or in part on such
Confidential Information, or (iii) disclose such Confidential Information to any
third party.


Outlet Stores shall cause each of the Dealers and Franchisees to agree in
writing to be bound by the provisions of this Section 12.1a.”


2.
Condition Precedent. It is a condition precedent to the effectiveness of this
Amendment that the parties (or their Affiliates, as applicable) also execute:
(a) that certain Amendment No. 1 to Separation Agreement, (b) that certain
Amendment #2 to Merchandising Agreement, (c) that certain Amendment No. 1 to
Services Agreement, and (d) that certain Supplemental Agreement.



3.
No Other Amendments. Except as expressly amended herein, the Agreement shall
continue in full force and effect, in accordance with its terms, without any
waiver, amendment or other modification of any provision thereof, including the
parties’ choice of Illinois law (pursuant to Section 12.14 of the Agreement)
which also applies to this Amendment.



Signature Page Follows

7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth below by their respective officers thereunto duly
authorized.




SEARS, ROEBUCK AND CO.
By: Sears Holdings Management Corporation, its Agent


By: /s/ Ronald Boire
Ronald Boire
EVP, Chief Merchandising Officer and President,
Sears Full-Line Stores & Kmart Formats
December 9, 2013






SEARS OUTLET STORES, L.L.C.


By: /s/ W. Bruce Johnson
W. Bruce Johnson
President
December 9, 2013





DMLIB-#442075-v2-SRC_SHO_Amendment_#1_to_Store_License_Agreement_(Outlet)